Citation Nr: 9905504	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for arthritis of the 
hands and knees.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1952 to May 
1955.  He also served in support of Desert Shield/Storm from 
January 1991 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The Board notes that in January 1999, during the pendency of 
this appeal, the appellant submitted additional evidence in 
support of his claim directly to the Board for review.  This 
evidence, however, is essentially duplicative of evidence 
that has been variously presented since the initial filing of 
the subject claim.  Further, the record reflects that the RO 
has previously reviewed this information in conjunction with 
prior adjudications.  Inasmuch as the additional evidence is 
duplicative of evidence previously submitted and considered 
by the RO, and consistent with the provisions of 38 C.F.R. § 
20.1304(c) (1998), the Board finds that remand of this matter 
for RO consideration of the most recent mailing is not 
warranted in this instance.   


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant did not have 90 days of continuous active 
service during the Persian Gulf War.

3.  There is no competent medical evidence of record linking 
any current bilateral hearing loss to service.

4.  There is no competent medical evidence of record linking 
any degenerative arthritis of the hands or knees to service 
or to disease or injury of service origin. 

CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not presented a well-grounded claim of 
entitlement to service connection for degenerative arthritis 
of the hands and knees. 38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records disclose that the separation 
examination report following the appellant's first period of 
service, dated in May 1955, was negative for any findings 
relative to the disabilities which are the subject of this 
appeal.  Specifically, clinical findings on examination were 
negative for any diagnosis referable to the musculoskeletal 
system or extremities.  The examination report indicated that 
hearing acuity was evaluated as 15/15 on whispered voice 
testing.

There are no service medical records in conjunction with the 
appellant's second period of military service.

The record discloses that the appellant underwent routine 
audiometric examination conducted in March 1991, in 
conjunction with the appellant's duty as a reservist.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
20
LEFT
10
5
30
20
30

Pure tone thresholds of 50 decibels and 30 decibels were 
recorded at the frequency of 6000 hertz, for the right and 
left ears, respectively.  

The appellant was afforded VA Persian Gulf registry 
examination in September 1994.  The appellant reported that 
he flew missions into Jubail, Saudi Arabia, for one month 
during 1991.  He reported that he was on the ground for a 
period of two hours on two occasions.  He reported that a 
nerve or other chemical agent was used in the area.  The 
appellant reported that he noticed some problems with 
swelling and painful joints of the hand since that time.  He 
described these symptoms as progressive in nature.  The 
appellant reported that he experienced pain in the left knee 
with exertion.  He reported that his knees would stiffen when 
he sits for extended periods.  On examination, the appellant 
was evaluated to be in no acute distress.  Evaluation of the 
hands revealed hypertrophic changes in the joints of the 
fingers, particularly the proximal interphalangeal and distal 
interphalangeal joints.  The examiner noted that there was no 
evidence of swelling or tenderness.  The appellant exhibited 
a full range of motion, although he reported some discomfort 
in the extremes of flexion and distention.  Examination of 
the left knee showed the knee to be normal in appearance, 
with a full range of motion.  There was no instability 
involving the knee shown on examination.  The examiner 
detected moderate to marked crepitus in the left knee on 
range of motion studies.  There was mild crepitance of the 
right knee noted on examination.

In his assessment, the examiner indicated that the appellant 
was part of a flight crew which had flown into Jubail on two 
occasions.  It was noted that examination revealed some joint 
pain of the hands, and some hypertrophic changes suggestive 
of possible degenerative joint disease.  It was further noted 
that the appellant also had some left knee pain with findings 
similarly suggestive of degenerative joint disease.  The 
examiner noted that there were no other ongoing physical or 
medical problems, and no other remarkable findings noted on 
examination.  The record discloses that the appellant was 
thereafter notified that clinical examination and diagnostic 
test results were not significant for any disability or 
abnormality.  It was noted that x-ray studies did reveal mild 
degenerative arthritis of the hands and knees.  The appellant 
was advised, however, that there were no adverse health 
effects noted on examination which resulted from his service 
in the Persian Gulf.

In January 1995, the appellant filed a claim for service 
connection for various disabilities, to include hearing loss, 
and disability described as "joint pain and knees," which 
he indicated had its onset following his second period of 
military service.

In a February 1995 statement, the appellant indicated that 
prior to his service during the Persian Gulf War, he had been 
in relatively good health.  He noted that he landed in Al 
Jabayl, Saudi Arabia, in January 1991.  He reported that he 
learned that this location had come under "possible chemical 
attacks."  During his two hours in Saudi Arabia, the 
appellant indicated that he walked out onto the sand, to 
observe the bunker in which the crew was to assemble in case 
of a missile attack.  The appellant reported that he later 
developed swelling, and an itching sensation in his right 
hand.  He reported that the hand was swollen to twice its 
normal size.  There was some swelling associated with the 
left hand as well.  The swelling and itching resolved that 
night.  He indicated that he continued to experience swelling 
of his hands each day for the next week, with his symptoms 
resolving daily.  During this period, the appellant noted 
joint pain, and indicated that his tendons would "snap tight 
and cause pain."  He reported that he has continued to 
experience intermittent symptoms since that time.  He also 
now experiences loss of grip strength.  The appellant noted 
that data had become available that showed that at or about 
the time the appellant landed in the Al Jabayl area, gas 
sensory readings indicated the presence of an unknown 
substance.  The appellant attributed his hand and knee pain 
to his exposure to this substance or, alternatively, to 
insect bites.  Included with the appellant's statement was a 
series of articles, to include articles concerning the 
evaluation of claims from veterans who served during the 
Persian Gulf War.

During a March 1995 VA examination, the appellant reported 
subjective complaints of a gradual onset of stiffness and 
discomfort in his knees, and pain in the metacarpal 
phalangeal joints of the hands.  It was noted that the 
examination included Persian Gulf screening.  The appellant 
reported that he had a single trip from his base in Spain to 
Jabail, Saudi Arabia, during which he stayed at the airport 
for two hours, and then returned to base. 

On physical examination, the examiner indicated that there 
was no evidence to suggest leishmaniasis.  It was noted that 
the appellant reported that while at the airport in Saudi 
Arabia, he left to go out and take some pictures of the 
bunkers.  He reported that on his return to the airport, he 
experienced swelling in both forearms and hands, which 
resolved in 12 to 24 hours.  The appellant noted that he was 
not presently receiving treatment for his symptoms.  He 
indicated that he learned that a chemical agent was detected 
in the area around Jabail, and was concerned that his 
symptoms might be attributable to exposure to this chemical 
agent.  There was no gross abnormality associated with the 
skin on examination.  There was some swelling at the second, 
third, and fourth metacarpal phalangeal joints of the right 
hand.  Wrist movement was evaluated as normal.  The examiner 
noted that the appellant denied any wrist problems.  
Evaluation of the knees revealed no gross abnormalities.  The 
appellant exhibited a full range of motion of the knees.  The 
examiner noted that there was a moderate degree of crepitus 
of the knees, bilaterally.  It was noted that diagnostic 
studies were not performed in conjunction with this 
evaluation, since radiographic studies were conducted in 
conjunction with examination in September 1994.  The results 
of these diagnostic tests revealed mild symmetric narrowing 
of the medial knee compartment in both knees, which the 
examiner opined might be representative of early 
osteoarthritis.  Diagnostic studies of the hands revealed 
probable symmetric congenital fusion of the trapezium 
trapezoid, with secondary bilateral osteoarthritis of the 
first carpal metacarpal joints.  The diagnostic impression 
was hand swelling, probably allergic in nature, and 
osteoarthritis of the knees.  

On audiometric examination, in March 1995, the appellant's 
hearing was evaluated to be within normal limits.  It was 
noted that the appellant reported a history of noise 
exposure.  He indicated that he was told his hearing was 
normal, but noted that others have told him that he has a 
hearing impairment.  The examiner noted that the appellant 
demonstrated normal conversational hearing.  Hearing acuity 
was 

evaluated on audiological evaluation, and pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
20
40
LEFT
15
15
10
30
25

The average pure tone threshold evaluated was 24 decibels for 
the right ear, and 20 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent, 
bilaterally.  The diagnostic impression was mild 
sensorineural hearing loss of the right ear at the 4000 hertz 
level.

By rating action, in December 1995, the RO denied the 
appellant's claims for service connection for bilateral 
hearing loss, and arthritis of the knee and hands.  This 
rating determination was predicated upon the RO's finding 
that hearing loss was not shown on routine audiometric 
evaluation conducted in March 1991, proximate to the 
appellant release from active duty.  Relative to the claim 
for arthritis of the hands and knees, it was the RO's finding 
that service medical records were negative for any clinical 
findings of arthritis.  Further, there was no medical 
evidence of arthritis of the hands and knees within one year 
of the appellant's release from service.  The appellant's 
arthritic condition was noted to have been first diagnosed in 
conjunction with his September 1994 VA examination, with no 
medical opinion of a nexus between this condition and the 
appellant's period of military service.

In correspondence, dated in September 1996, the appellant 
indicated his belief that the evidence of record adequately 
demonstrated that the claimed disabilities were incurred in 
service or related to incidents of service and, thus, 
established entitlement to service connection.  Relative to 
his claimed arthritis of the hands and knees, it was 
contended by the appellant that this condition was incurred 
either due to direct exposure to chemicals to which he was 
exposed while in Saudi Arabia.  Alternatively, the appellant 
maintained that ameliorative vaccines and shots administered 
prior to his departure for Saudi Arabia triggered a flare-up 
of a dormant arthritic condition.  Further, the appellant 
indicated that he was not afforded a complete physical 
examination upon release from active duty, which might have 
uncovered such degenerative changes.  With respect to his 
hearing impairment, the appellant noted that he had 
accumulated over 5,000 hours of flight time, with at least 
2,000 of these hours serving as a load master, which required 
use of hearing protection.  It was the appellant's contention 
that his history of noise exposure, when considered in light 
of audiometric findings, demonstrated hearing loss which had 
its onset during the appellant's second period of service.  
In support of his claim, the appellant submitted two private 
medical reports.  The first, dated in November 1994, is a 
report of audiometric readings recorded on examination, 
without any accompanying clinical report which interprets 
these results.  The second medical report, dated in April 
1997, indicated that the appellant reported a history of 
noise exposure during service.  Audiometric testing recorded 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
40
35
LEFT
15
10
35
30
45

The report indicated that pure tone thresholds were also 
record at addition frequency levels of 250, 6000, and 8000 
hertz.  At these levels, pure tone thresholds were recorded 
for the right ear as 30, 60, and 45, respectively.  At these 
levels, pure tone thresholds were recorded for the left ear 
as 20, 40, and 40, respectively.  In the appropriate section 
of the form, it was indicated that hearing loss was detected 
on examination.

A private rheumatology report, dated in January 1997, 
indicated that the appellant requested consultation to 
discuss some aspects of osteoarthritis.  The private medical 
report indicated that the appellant reported a history of 
swelling in both hands, from the proximal interphalangeal 
joints to proximally from the wrists, following his arrival 
in Saudi Arabia.  He reported that he did not experience any 
pain in either hand, but indicated that there was sone 
stiffness associated with the hands because of his inability 
to move his fingers due to swelling.  The appellant reported 
that his symptoms of swelling lasted approximately three 
days, with symptoms of itching following for one week.  He 
also reported some swelling involving the knees, without 
stiffness.  It was noted that following this episode, the 
appellant experienced no other symptoms.  The appellant 
indicated that he was not seen by medical personnel for his 
condition.  He reported that he presently experiences pain 
involving the knees, which has "slow[ed] him down."  He 
reported that his hands feel "puffy and stiff" at times, 
and that he experiences loss of grip strength.  The appellant 
denied any significant medical history which would account 
for his reported symptoms.  In this report, the physician 
commented that:

... I also suggested to him that the acute 
painless swelling he had while overseas was 
probably not related to osteoarthritis but 
that he did have osteoarthritis of the first 
carpal metacarpal joint and several proximal 
interphalangeal joints and distal 
interphalangeal joints that was obvious just 
by looking at him.  The x-ray [studies] did 
show osteoarthritis, but I doubt the swelling 
was related to that.  The swelling did not 
sound very inflammatory as he had no pain, 
making it highly unlikely that this was even 
a pseudogout or a gout attack...  He questions 
whether exposure to any chemicals or 
organophosphates in Saudi [Arabia] could have 
caused his arthritis.  My reply was that it 
was highly unlikely and that organophosphate 
exposure would not lead to osteoarthritis 
within one month causing him such significant 
osteoarthritis.

Clinical records, dated from March 1996 to May 1997, disclose 
that the appellant was seen for complaints of continued 
bilateral hand and knee joint pain.  A March 1996 radiology 
report indicated that the appellant complained of increasing 
mass with swelling of the right hand.  X-ray studies of the 
hand, when compared to earlier (September 1994) studies 
revealed increased soft tissue and thenar and interdigital 
web-space between the thumb and index finger.  The examiner 
noted that the differential included swelling from an 
inflammatory process, abscess, ganglion cyst, or soft tissue 
neoplasm.

During an August 1997 VA examination, the appellant reported 
that he flew two missions into Jabail, Saudi Arabia.  He 
indicated that use of a nerve agent was rumored to have 
occurred a few days prior to his arrival.  He reported that 
he spent between three to four hours on the ground.  He 
indicated that while he was waiting for completion of 
offloading of the cargo plane, he walked in the sand for 
approximately two hours.  He thereafter noticed some swelling 
in his hands, from the proximal interphalangeal joints 
extending to the elbows, which lasted approximately three 
days.  The appellant did not recall experiencing pain in the 
joints during this time.  He reported that these symptoms 
resolved, and indicated that he did not seek medical 
attention.  The appellant reported that since this incident, 
he has been "aware of his hands."  He described this 
circumstance as the absence of pain, but the sensation that 
his hands are there.  It was noted that the appellant had 
been seen by both rheumatologist and orthopedist for 
complaints of continuing stiffness and pain in the hand, 
bilaterally.  The appellant also reported a history of 
bilateral knee pain since 1992. 

On examination, the skin was unremarkable for gross 
abnormalities.  Orthopedic evaluation showed proximal 
interphalangeal and distal phalangeal joint hypertrophy.  
Herdon's nodes were detected on the index and middle fingers, 
bilaterally.  Hypertrophic changes were also observed at the 
right carpal metacarpal joint, with no evidence of tenderness 
to palpation.  There were full ranges of motion of all joints 
of the hands.  There was normal range of motion of the 
wrists.  The examiner noted that there was no evidence of 
rubor, calor, dolor, or tumor appreciated.  Evaluation of the 
knees revealed no soft tissue swelling or point tenderness.  
Both knees demonstrated a full painless range of motion, 
measured from zero degree extension to 145 degrees flexion.  
The knees were stable to varus and valgus stressors.  The 
remainder of the orthopedic examination was unremarkable.  
Neurologic examination was unremarkable.  Motor strength was 
5/5 flexion and extension in the proximal and distal motor 
groups.  Diagnostic testing was noted to yield normal test 
results.  The medical examination report noted that 
radiographic evaluation of the hands conducted in March 1996, 
revealed osteoarthritis in the first carpal metacarpal joint.  
It was noted that radiographic evaluation of the knees, in 
September 1994, revealed early osteoarthritis.  

The diagnostic impression included findings of osteoarthritis 
of the hand and knee, bilaterally; and cerumen impaction of 
the external auditory canal, bilaterally.  The examiner noted 
that a finding of high frequency sensorineural hearing loss, 
bilaterally, was noted pending audiometric evaluation.  In 
his assessment, the examiner commented, with respect to the 
etiology of the appellant's conditions, that 

[w]hile it was unclear what may have caused 
the appellant's initial bilateral forearm 
swelling, it was highly unlikely that 
exposure to any environmental toxins has 
resulted in the appellant's osteoarthritis, 
[or] hearing loss...  All of these conditions 
are mild in severity, resulting in minimal if 
any functional loss and have been slow in 
progression.

On VA audiometric evaluation, in August 1997, the appellant 
reported a history of noise exposure in excess of 20 years.  
He reported a progressive decrease in auditory acuity. 
Physical examination of the ears showed impacted external 
auditory canals.  It was noted that tympanic membranes were 
not visualized.  Pure tone thresholds, in decibels, were 
recorded as follows on audiological evaluation:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
35
30
LEFT
25
20
30
30
40

The average pure tone threshold recorded for the right ear 
was 26 decibels, and 30 decibels for the left ear. Speech 
audiometry revealed speech recognition ability of 100 
percent, bilaterally.  It was the examiner's assessment that 
the appellant's hearing was within normal limits in the right 
ear, and that audiometric results demonstrated mild to 
moderate high frequency sensorineural hearing loss in the 
left ear.  

During a March 1998 hearing, the appellant testified 
concerning the onset and severity of his claimed 
disabilities.  The appellant reported that he served as 
loadmaster on a cargo flight that flew into Jabail, Saudi 
Arabia.  This was the appellant's only trip into this region.  
He was on ground for approximately two hours.  The appellant 
indicated that it was his duty as the loadmaster to spray the 
inside of the plane with an ethanol based insecticide during 
each link of the flight.  He estimated that he would have 
engaged in this activity on approximately 10 occasions.  He 
noted that during the process of spraying the plane, he would 
often get the insecticide on his hands and, possibly, other 
areas.  While the plane refueled, the appellant walked into 
the desert to look at the location of the bomb shelters, 
where they were to evacuate in case of enemy attack.  He 
indicated that approximately three to four hours after his 
return from the bomb shelter, and shortly before this 
departure, he notice some swelling of both hands, from the 
wrists to the finger joints.  He stated that his left hand 
was swollen to three times its normal size, while the right 
hand was swollen to twice its normal size.  He stated that he 
also experienced symptoms involving the knees.  The appellant 
indicated that his swelling started to recede some eight 
hours later, and resolved within three to four days.  He was 
unable to seek medical attention at the next destination 
because it was Sunday, and the medical facility was closed.  
In addition, the appellant stated that his symptoms were 
resolving at that point.  He indicated that he was airborne 
early the next morning, and that his symptoms at that time 
were not significant enough to prevent his remaining among 
the flight crew.  

The appellant reported that he received a cortisone injection 
for his right hand symptoms in approximately 1995, to prevent 
joint locking.  He reported that he had not received 
treatment during the period between 1991 and 1995.  He 
indicated that since the cortisone injection, he has not 
experienced any further episodes of locking of the right 
hand.  The appellant indicated that he used to experience 
occasional swelling with use of his hands, and difficulty 
when arising from a seated position, being unable to 
initially move due to his knee condition.  He reported some 
improvement in his overall knee symptoms since November 1996.  
The appellant acknowledged that during his period of active 
duty in 1991, he was exposed to an increased concentration of 
aircraft noise, although the frequency of his flight time had 
not increased dramatically when compared to flight time 
accumulated during his reservist duty.  He reported that he 
logged 5000 hours in C-141 plane, and that he wore ear 
protection.  It was noted that the appellant was employed as 
a truck driver.  The appellant indicated that he first became 
aware of his impaired hearing one to one and a half years 
following his service in the Persian Gulf, when he began 
reading lips or requesting others to repeat themselves.  He 
denied any other noise exposure, or ear injury or disease. 

It was the appellant's belief that his disabilities were 
attributable to the chemical exposure exacerbated by 
percutaneous absorption of other chemical compounds.  In this 
regard, the appellant believed that his use of the 
insecticide spray made his skin more porous that other 
chemical compounds present in that area were easily absorbed 
into his skin facilitating arthromyoneuropathic impairment.  
He also posits that his exposure to the insecticide had a 
synergistic reaction with immunization shots administered 
prior to his departure for Saudi Arabia.  He opined that the 
combination of these products caused neurological 
dysfunction.

A private audiometric examination, dated in August 1998 was 
received.  The report documents audiometric test results 
without a clinical report which interprets these findings.  
The report noted a diagnostic impression of bilateral mild to 
moderate mid and high frequency sensorineural hearing loss. 

Analysis

The appellant has raised some preliminary concerns regarding 
the applicability of presumptive provisions relevant to 
establishing his claim of entitlement to service connection 
for bilateral hearing loss, and arthritis of the hands and 
knees.  He further notes that this case sets forth unique 
circumstances, which should be taken into consideration in 
the Board's review of his claims.  In this regard, the 
appellant notes that he was not afforded an entrance 
examination at the time he was recalled to active duty.  
Further, he indicates that reservists called to active duty 
were not provided with examination upon separation.  
Moreover, the appellant has indicated that reservists were 
not routinely issued Form DD-214 documenting their period of 
duty during the Persian Gulf War.  

The appellant contends that he is a combat veteran.  In this 
regard, he notes that his lay testimony would be sufficient 
to establish a well-grounded claim.  Alternatively, the 
appellant notes that he should not be penalized for the lack 
of medical records pertinent to his second period of service.  
He contends that reservists were not afforded examinations 
which, in his case, he asserts, would have documented his 
disabilities at the time of his separation.   In this 
context, the appellant contends that he is penalized because 
of the service department's practice.  He further noted that 
because he was not issued a DD-214, he was unable to obtain 
treatment at a VA medical facility within the requisite one 
year period to demonstrate incurrence of his arthritic 
condition. 

Whether the evidence demonstrates that the appellant was a 
combat veteran

of of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 1991).

In essence, 38 U.S.C.A. § 1154 relaxes the evidentiary 
requirements for adjudication of certain combat-related VA 
disability compensation claims, both as to evidence that a 
claimant must submit in order to make the such a claim well-
grounded and as to the evidence necessary in order to 
establish service connection of a disease or injury.  Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995). 

In this case, the Report of Separation From Active Duty, Form 
DD-214, reflects that the appellant had active duty service 
during the Persian Gulf War, from January 1991 to February 
1991.  

The appellant contends that his receipt of differential pay, 
reflecting 5.3 hours of combat pay, is sufficient evidence to 
demonstrate entitlement to status as a combat veteran.  

The Board finds that the current evidence does not show on 
its face that the appellant "engaged in combat with the 
enemy."  The administrative record does not show that the 
appellant was entitled to receive the Purple Heart Medal, the 
Combat Action Ribbon, or other awards or decorations 
appropriate to his service branch denoting participation in 
combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other service department evidence.  Id. 

The appellant purports to use his receipt of differential pay 
as evidence of combat service.  However, in this instance, 
receipt of differential pay, in the absence of any other 
service department evidence, and when considered in light of 
the appellant's testimony, does not provide conclusive 
evidence of combat service.  Accordingly, the Board finds 
that the appellant is not shown to be a combat veteran and, 
therefore, the provisions of § 1154 are not for application.

Applicability of Presumptive Provisions of §§ 3.307, 3.309 
and 3.317

Where an appellant served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, including 
arthritis, becomes manifest to a degree of ten percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

In this case, however, the appellant did not have 90 days or 
more of continuous active service during his second period of 
active duty such as to warrant application of the presumptive 
provisions of the law governing certain chronic disorders, 
such as degenerative arthritis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309 (1998).  Thus, he can 
not avail himself of the presumptive provisions of law to 
establish a nexus to service for purposes of establishing a 
well-grounded claim for service connection for degenerative 
arthritis of the hands and knees.  Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993). 

Moreover, the appellant can not avail himself of the 
presumptive provisions of 38 C.F.R. § 3.317 (1998).  That 
regulation requires that there be an undiagnosed illness.  
Then, for certain veterans, service connection may be 
awarded.  Here, the appellant's claims disabilities have been 
diagnosed as bilateral sensorineural hearing loss, and 
arthritis of the hands and knees.  As such, the provisions of 
38 C.F.R. § 3.317 are not for application in this case.  See 
VAOPGCPREC 8-98, slip op. at 10 (Aug. 3, 1998).


Review of Record

In this case, the appellant contends that his hearing acuity 
remained constant until his second period of service, after 
which audiometric evaluation demonstrated bilateral hearing 
loss.  He maintains that there has been continuous 
deterioration in his hearing acuity since that time, as 
evidence by audiometric test results.  With respect to his 
claimed disability of the hands and knees, the appellant 
indicated his belief that a proper diagnosis of his condition 
had not been made.  It was further the appellant's contention 
that his condition was not diagnostic of arthritis.  The 
appellant opined that his current symptomatology might be 
attributable to circumstances related to his service in Saudi 
Arabia.  In this context, the appellant noted that he was 
potentially exposed to a chemical agent, believed to be 
diethyltoluamide.

In this case, there are no service medical records pertaining 
to the appellant's second period of military service.  In 
this regard, a reply from the National Personnel Records 
Center, dated in March 1995, indicates that all available 
service medical records were forwarded to the RO.  Moreover, 
the appellant has specifically acknowledged the fact that he 
underwent neither an entrance nor a separation examination 
during his second period of service.  See Counts v. Brown,
6 Vet. App. 473, 477 (1994) (citing Porter v. Brown, 5 Vet. 
App. 233, 237 (1993) ("VA ha[s] no duty to seek to obtain 
that which [does] not exist")).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim, that is, meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See, Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  The second 
and third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) by a (a) evidence that the condition was "noted" 
during service or during an applicable presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well-grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Grottveit v. Brown, 5 Vet. App. at 93.

Under the laws administered by the VA, service connection may 
be granted for a disability which was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 
38 C.F.R. 
§  3.303(d); Cosman v. Prinicipi, 3 Vet. App. 503, 505 
(1992).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).

Notably, routine audiometric service department examinations 
were conducted while the appellant was a reservist.  These 
audiometric studies, conducted between 1976 and 1992, showed 
intermittent findings indicative of impaired hearing acuity, 
according to VA standards.  In that regard, the clinical 
records show that the appellant was evaluated with a 40 
decibel pure tone threshold in the right ear at the 4000 
hertz frequency during evaluations in 1976, 1977, and 1989.  
These clinical reports show pure tone threshold readings for 
the left ear of 35, 35, and 40, at hertz frequency levels of 
2000, 3000, and 4000, respectively.  These records further 
disclose that other audiometric evaluations did not reveal 
sustained elevated pure tone threshold readings.  These 
records instead demonstrate shifts in pure tone thresholds on 
the referenced examination.  In each instance, further 
evaluation was not deemed to be warranted, and the appellant 
was advised to continue with use of ear protection.  More 
importantly, on audiometric evaluation in March 1991, 
proximate to the appellant's release from active duty, 
bilateral hearing loss was not shown in accordance with VA 
standards. 

Based upon the foregoing, the Board acknowledges that the 
record demonstrates a current bilateral high frequency 
hearing loss that is considered a disability for VA purposes.  
See 38 C.F.R. § 3.385.  However, despite any current hearing 
loss, there is no competent medical evidence of record that 
establishes a nexus, or link, between any current hearing 
impairment and the appellant's period of military service.  
In this case, the appellant has variously attributed his 
current hearing loss to noise exposure, and to neurological 
pathology attributable to chemical toxins.  The Board notes 
that even accepting as true either of the appellant's 
theories of entitlement, the claim would not be well-
grounded.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).   In this regard, hearing 
loss was not shown on examinations conducted proximate to the 
appellant's recall into or release from active duty, in 
February 1990, or March 1991, respectively.   Moreover, there 
is no competent medical evidence which relates the 
appellant's current hearing loss to noise exposure related to 
service, or to exposure to chemical toxins.

There is likewise no competent medical evidence which 
demonstrates that claimed arthritis of the hands and knees is 
causally related to the appellant's period of military 
service.  The Board has considered the various post service 
clinical findings regarding the appellant's degenerative 
arthritis of the hands and knees.  In this case, the record 
on appeal relative to this issue does not contain a medical 
opinion that the claimed arthritis of the hands and knees is 
etiologically related to any incident of service.  See 
Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992).  On the 
contrary, both VA and private medical physicians found no 
relationship between any incident of the appellant's second 
period of service and degenerative changes involving the 
hands or knees.  In that regard, the physicians were unable 
to find any clinical evidence which supported the appellant's 
contentions regarding the etiology of his arthritic 
condition.  Indeed, in each instance, the physician ruled out 
any incident of service as a potential causal factor in the 
development of the appellant's osteoarthritis, and related 
symptom of joint swelling.

While the Board acknowledges that there is a paucity of 
evidence in this case, both service and post-service, what 
remains decisive in this case is that the record is devoid of 
competent medical evidence of a nexus or link, between the 
appellant's bilateral hearing loss and osteoarthritis.  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, without 
supporting medical evidence of a nexus between the 
appellant's current disabilities and service, the appellant's 
statements are insufficient to render his claims well-
grounded.  See Grottveit, 5 Vet. App. at 93 (lay assertions 
of medical [etiology] cannot constitute evidence to render a 
claim well-grounded under section 5107(a)); Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (evidentiary assertions 
may not be accepted as true when the fact asserted is beyond 
the competence of the person making the assertion). 

Accordingly, without competent medical evidence of a causal 
relationship between any current hearing loss, and arthritis 
of the hands and knees, and any incident in service, the 
appellant has not presented well-grounded claims, and his 
appeal must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well-grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well-
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to complete his application for service 
connection for bilateral hearing loss, and arthritis of the 
hands and knees.  See Robinette, supra.


ORDER

In the absence of a well-grounded claim, service connection 
for bilateral hearing loss is denied.

In the absence of a well-grounded claim, service connection 
for arthritis of the hands and knees is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

